Name: 2000/571/EC: Commission Decision of 8 September 2000 laying down the methods of veterinary checks for products from third countries destined for introduction into free zones, free warehouses, customs warehouses or operators supplying cross border means of sea transport (notified under document number C(2000) 2532) (Text with EEA relevance)
 Type: Decision_ENTSCHEID
 Subject Matter: tariff policy;  cooperation policy;  maritime and inland waterway transport;  animal product;  agricultural policy
 Date Published: 2000-09-23

 Avis juridique important|32000D05712000/571/EC: Commission Decision of 8 September 2000 laying down the methods of veterinary checks for products from third countries destined for introduction into free zones, free warehouses, customs warehouses or operators supplying cross border means of sea transport (notified under document number C(2000) 2532) (Text with EEA relevance) Official Journal L 240 , 23/09/2000 P. 0014 - 0018Commission Decisionof 8 September 2000laying down the methods of veterinary checks for products from third countries destined for introduction into free zones, free warehouses, customs warehouses or operators supplying cross border means of sea transport(notified under document number C(2000) 2532)(Text with EEA relevance)(2000/571/EC)THE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Directive 97/78/EC of 18 December 1997 laying down the principles governing the organisation of veterinary checks on products entering the Community from third countries(1), and in particular Articles 12(12) and 13(6) thereof,Whereas:(1) Directive 97/78/EC sets down requirements for the control of products of animal origin being introduced into the Community at border inspection posts, in order to protect animal and public health.(2) Consignments of products presented for introduction into free zones, free warehouses, or customs warehouses may only be admitted if the person responsible for the load has declared beforehand whether the products are ultimately for free circulation or are for some other end use.(3) Products that do not meet Community requirements may be presented for entry into warehouses in free zones, free warehouses or customs warehouses, and for provisioning of cross border means of sea transport, and as these products represent an additional risk to both animal and public health in the Community, they must therefore be subjected to additional controls to ensure the correct handling of the products during their transport, storage and delivery to prevent the products being placed on the Community market.(4) In order to control and permit effective traceability of consignments of non conforming products the details for the use of the different certificates permitted in Directive 97/78/EC must be made clear as also must the requirements for the marking of such consignments during storage to permit ready identification.(5) The official veterinarian at the border inspection post of entry must ensure the hygiene and security of non-conforming products transported to and from warehouses before approving the despatch, and in the case of movement to warehouses in another Member State that the competent authority of that Member State has authorised the warehouse of destination to accept this type of product.(6) The warehouses within which the non-conforming products are delivered and stored must be under the control of the competent authority and effective records must be kept to allow traceability of all such products that pass through the warehouse.(7) The checks that are to be carried out by the official veterinarian on non-conforming products when the products have entered are stored or are about to leave from warehouses, as well as the extent of any splitting of consignments permitted during storage, must be clarified.(8) The notification process and details of the certification that must accompany consignments despatched from operators supplying directly to cross border means of sea transport, must be laid down in order to ensure an effective system of control up to the point of delivery.(9) The operators supplying cross border means of sea transport and any warehouses that they use must be under the supervision of the competent authority.(10) The measures provided for in this Decision are in accordance with the opinion of the Standing Veterinary Committee,HAS ADOPTED THIS DECISION:Article 11. All products not meeting Community requirements being admitted under customs supervision and moved to or from or stored in, warehouses in free zones, free warehouses or customs warehouses, must be accompanied by the certificate referred to in Article 5(1) of Directive 97/78/EC, issued by the official veterinarian.2. In derogation from paragraph 1 the certificate referred to in Article 13(2)(a) of Directive 97/78/EC should be used to accompany all consignments of non-conforming products despatched from a warehouse to a cross border means of sea transport directly or via a specially approved warehouse referred to in Article 13(2)(a) of Directive 97/78/EC.3. In the case of non-conforming products that are moved directly from a border inspection post to a cross border means of sea transport, the consignment should be accompanied by two certificates, that referred to in Article 5(1) and that referred to in Article 13(2)(a) of Directive 97/78/EC.4. Original veterinary documents or certificates arriving with consignments of non-conforming products from third countries should remain with the consignment. During the checks referred to in Article 12(2) of Directive 97/78/EC the official veterinarian should make copies of these veterinary documents for retention at the border inspection post.5. Consignments of non-conforming products stored in warehouses must always be marked on each unit with the unique number of the corresponding certificate referred to in Article 5(1) of Directive 97/78/EC, to aid identification.6. Where a consignment of non-conforming products is divided into two or more parts in a warehouse in a free zone, a free warehouse or a customs warehouse, the official veterinarian should issue a new certificate for each part consignment. To allow traceability, all new certificates issued must be cross referenced to the original certificate referred to in Article 5(1) of Directive 97/78/EC that arrived at the warehouse with the products. This original certificate of arrival should be retained by the official veterinarian.Article 2The transport of consignments referred to in Article 1, to and from warehouses approved under Articles 12(4)(b) or 13(1) of Directive 97/78/EC, shall be subject to the following conditions:- the official veterinarian of the border inspection post must be satisfied if necessary by contacting the relevant competent authority, that the competent authority for the premises of destination has approved the warehouse in the free zone, the free warehouse, the customs warehouse or the operator supplying cross border means of sea transport to accept this type of product not meeting Community rules,- the competent authority responsible for the premises of despatch shall inform the competent authority responsible for the premises of destination by means of the Animo network,- the seals used and referred to in Article 12(7) and (8) of Directive 97/78/EC must be such that they are broken at the time of any opening of the vehicle or container,- the means of land transport used for the transfer of non-conforming products must be cleaned and disinfected after use where necessary,- the consignments must arrive at their stated destination within a maximum of 30 days of despatch or the matter should be referred to the customs authorities for further investigation.Article 31. Warehouses approved in accordance with Article 12(4)(b) of Directive 97/78/EC must in addition to the requirements of that Article at least:- be under the control of the competent authority,- have fax and telephone facilities available for the use of the official veterinarian.2. The register of entries and despatches referred to in Article 12(4)(b), third indent, of Directive 97/78/EC to be kept in an approved warehouse must ensure traceability of consignments and reconciliation of the quantities of material entering and leaving the warehouse. In addition to the information specified in 12(4)(b) of Directive 97/78/EC the register must include the following details:- the country of origin and subsequent border inspection post of arrival, for consignments entering,- the unique reference number of the corresponding certificate referred to in either Article 5(1) or Article 13(2)(a) of Directive 97/78/EC, for each consignment,- the reference number and address of the destination warehouse referred to in Article 13(1)(c) of Directive 97/78/EC (if applicable),- the destination vessel, or the third country of destination and border inspection post of exit (if applicable).Article 4The official veterinarian or persons operating under his supervision shall ensure that in warehouses approved under Article 12(4)(b) of Directive 97/78/EC, and in the case of consignments of products not meeting Community requirements that:- all consignments delivered into a warehouse are subjected to a documentary check,- documentary and identity checks are made on consignments during storage and before exit to verify their source and destination,- all despatches of consignments from warehouses are authorised,- when a consignment is split, the packaging of individual subunits making up each part consignment remains unaltered.The competent authority may also make physical checks if necessary on all products referred to above and delivered to, stored in, or despatched from, warehouses in free zones, free warehouses or customs warehouses, where there is a suspicion of animal or public health risk.Article 51. Any premises referred to in Article 13(1)(c) or 13(2)(a) of Directive 97/78/EC must be under the supervision of the competent authority.2. The veterinary document referred to in Article 13(2)(a) of Directive 97/78/EC must be based on the model in the Annex to this Decision.One certificate may be used for a consignment containing products derived from different consignments of origin, as in the model certificate in the Annex.3. The notification to the competent authority of the origin point referred to in Article 13(2)(b) of Directive 97/78/EC shall be by means of the certificate described above.Where a consignment is destined for a port in a different Member State, a copy of the certificate referred to above must be transmitted to the competent authority of the port of destination.On completion of delivery of the products on board the means of sea transport the certificate referred to in paragraph 2 must be countersigned by an official of the competent authority or by an official representative of the master of the sea transport, and returned to the official veterinarian as proof of delivery.Article 6Commission Decision 93/14/EEC(2) is hereby revoked.Article 7This Decision is addressed to the Member States.Done at Brussels, 8 September 2000.For the CommissionDavid ByrneMember of the Commission(1) OJ L 24, 30.1.1998, p. 9.(2) OJ L 9, 15.1.1993, p. 42.ANNEX>PIC FILE= "L_2000240EN.001702.EPS">>PIC FILE= "L_2000240EN.001801.EPS">